Citation Nr: 0740948	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-12 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for 
thrombophlebitis of the left leg.

2.  Entitlement to a compensable evaluation for a hiatal 
hernia.

3.  Entitlement to a compensable evaluation for vasomotor 
rhinitis.

[The claims of entitlement to service connection for type II 
diabetes mellitus and for impotency as secondary to type II 
diabetes mellitus will be addressed in a separate and 
forthcoming decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to June 
1979 and from April 1981 to April 1993, including service in 
the United States Navy in the waters outside Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The case has since been transferred to 
the Pittsburgh, Pennsylvania VARO, as the veteran resides in 
Germany.

In the May 2003 decision, the Denver VARO reduced the 
evaluations for a hiatal hernia and vasomotor rhinitis from 
10 percent to zero percent, effective from May 2002.  It is 
fully evident from the February 2005 Statement of the Case 
and the veteran's own submissions, however, that this appeal 
addresses only the current evaluations, rather than the 
propriety of the reductions.  The propriety of such 
reductions will therefore not be addressed in this decision. 

The Board notes that the United States Court of Appeals for 
Veterans Claims issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006) that reversed a decision of the Board 
denying service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.

In the present case, the pending action in the Haas case 
impacts the claims of entitlement to service connection for 
type II diabetes mellitus and for impotency as secondary to 
type II diabetes mellitus.  These claims will be addressed in 
a separate and forthcoming Board action once a final decision 
is reached in the Haas case.

The claim of entitlement to a compensable evaluation for 
vasomotor rhinitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's thrombophlebitis of the left leg has not 
been shown to be productive of any significant current skin 
or vein abnormalities.

2.  The veteran's hiatal hernia has been shown to be 
productive of epigastric distress with regurgitation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
thrombophlebitis of the left leg have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7121 
(2007).

2.  The criteria for a 10 percent evaluation for a hiatal 
hernia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 
4.114, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
August 2002.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  Moreover, a further 
VCAA letter was issued in April 2005.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorders at issue, in November 2002, and he 
has not since argued or presented medical evidence to suggest 
a subsequent worsening of symptoms as would warrant 
reexamination.  See VAOPGCPREC 11-95 (April 7, 1995).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.
 


III.  Thrombophlebitis of the left leg

The RO has evaluated the veteran's thrombophlebitis of the 
left leg at the zero percent rate under 38 C.F.R. § 4.104, 
Diagnostic Code 7121, effective from May 1993.  

Under Diagnostic Code 7121, a zero percent evaluation is 
assigned for asymptomatic palpable or visible varicose veins.  
A 10 percent evaluation contemplates intermittent edema of 
the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation is warranted for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent evaluation is assigned for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is in order for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation is assigned for massive board-like edema 
with constant pain at rest.

During his November 2002 VA examination, the veteran reported 
"symptoms" with his left leg and hospital treatment two 
years earlier, although he noted having no recurrent problems 
since that time.  The examination of the left leg revealed no 
swelling or significant varicosities.  There were no skin 
changes that could be differentiated from his current 
eczematous condition.  The feet showed normal sensation and 
pulses bilaterally.  The examiner rendered a diagnosis of 
thrombophlebitis of the left leg with recurrent cellulitis.

While this diagnosis suggests cellulitis, the fact remains 
that the examination itself was negative for left leg 
symptoms, and the veteran in fact articulated no complaints 
of symptoms in the past two years.  Rather, the findings are 
commensurate with asymptomatic palpable or visible varicose 
veins and fully consistent with the assigned noncompensable 
evaluation.  

The Board is aware that a November 2004 prescription script 
contains a notation of "Ted hose (Large)."  The prescribing 
nurse practitioner, however, did not provide a reason for 
this prescription, and the Board notes that all concurrent 
treatment was focused on type II diabetes mellitus, rather 
than left leg thrombophlebitis.  The Board thus does not find 
that this prescription provides a basis for a compensable 
evaluation.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support a compensable 
evaluation for thrombophlebitis of the left leg, and the 
claim for that benefit must be denied.  38 C.F.R. § 4.7.

IV.  Hiatal hernia

The RO has evaluated the veteran's hiatal hernia at the zero 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7346, 
reduced from the 10 percent rate as of May 2002.

Under Diagnostic Code 7346, a 10 percent evaluation is 
assigned for a hiatal hernia with two or more of the symptoms 
for the 30 percent evaluation of less severity.  A 30 percent 
evaluation contemplates persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.

In the May 2003 rating decision, the RO cited to the results 
of the veteran's November 2002 VA examination report as the 
basis for the zero percent evaluation.  The Board, however, 
takes a different view of this report.  During the 
examination, the veteran reported episodes of an epigastric, 
burning-type sensation with occasional radiation up to the 
sternal area and into the mouth.  This was noted to be well-
controlled with 150 mg. of Ranitidine twice a day, but the 
veteran reported symptoms about two times per week.  In 
rendering a diagnosis of a hiatal hernia and gastroesophageal 
reflux disease, the examiner reiterated that the veteran had 
symptoms two times per week.

The Board finds that the examination report establishes 
recurrent, if not persistent, epigastric distress.  Moreover, 
the veteran's report of a burning epigastric sensation up to 
the mouth is consistent with regurgitation.  These findings 
represent two of the symptoms listed in the criteria for a 30 
percent evaluation, although of less severity than the 
persistently recurrent symptoms described therein.  As such, 
the Board finds a disability picture commensurate with the 
criteria for a 10 percent evaluation, though not more.

Again, as the veteran has submitted no evidence showing that 
his service-connected hiatal hernia has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and as there is also 
no indication that this disorder has necessitated any periods 
of hospitalization during the pendency of this appeal, the 
Board is not required to remand this matter for the 
procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence supports a 10 percent evaluation for a 
hiatal hernia.  To that extent, the benefit sought on appeal 
is granted.  38 C.F.R. §§ 4.7, 4.31.




ORDER

Entitlement to a compensable evaluation for thrombophlebitis 
of the left leg is denied.

Entitlement to a 10 percent evaluation for a hiatal hernia is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits


REMAND

In this case, the veteran has not been examined in 
conjunction with the claim for a compensable evaluation for 
vasomotor rhinitis since November 2002.  The Board is aware 
that the length of time since the last examination, in and of 
itself, does not warrant a further examination in the context 
of an increased evaluation case.  See VAOPGCPREC 11-95 (April 
7, 1995).

In the cited precedent opinion, however, the VA Office of 
General Counsel specified that a reexamination is warranted 
in cases where there is an allegation that the disorder had 
worsened since the last examination.  Id.  Recent medical 
documentation in fact suggests such a worsening; a May 2004 
Department of Defense medical report indicates that the 
veteran went to an emergency room for sinusitis symptoms, and 
an examination revealed mild erythema of the throat.  In 
March 2006, the veteran was admitted to a Department of 
Defense facility with complaints of shortness of breath.  It 
is not clear from the record whether, or to what extent, his 
service-connected vasomotor rhinitis contributed to his 
respiratory symptoms, but the fact that emergency room 
treatment was necessitated for such symptoms reflects that a 
more contemporaneous VA examination addressing the current 
severity of his disorder is "necessary" under 38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
upper respiratory examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his vasomotor 
rhinitis.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should specifically note whether 
polyps are present, the degree of 
obstruction of one or both nasal 
passages, and any further symptoms 
attributable to this disorder.  The 
examiner should further comment on 
whether this disorder contributed to 
cause the symptoms requiring hospital 
treatment in 2004 and 2006.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim for a 
compensable evaluation for vasomotor 
rhinitis should be readjudicated.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


